Order entered January 15, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-11-00758-CV

AMBER AND ANTHONY GARDNER, INDIVIDUALLY AND NEXT FRIEND OF A.G.,
                          Appellant

                                                    V.

                 CHILDREN'S MEDICAL CENTER OF DALLAS, Appellee

                        On Appeal from the 101st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-11-03686

                                              ORDER
        Appellee’s unopposed motion for leave to file a letter brief is GRANTED, and appellee’s

letter brief is ordered filed in the above cause.


                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE